USCA4 Appeal: 21-7563      Doc: 9        Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7563


        JAMES CLINTON BROWN,

                            Petitioner - Appellant,

                     v.

        DIRECTOR GAIL WATTS; JUDGE ALEXANDER; STATES ATTORNEY LISA
        FOX DEVER,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:21-cv-02293-SAG)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        James Clinton Brown, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7563         Doc: 9      Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               James Clinton Brown, a state pre-trial detainee, seeks to appeal the district court’s

        order denying relief on his 28 U.S.C. § 2241 petition. The order is not appealable unless a

        circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

        merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

        the district court’s assessment of the constitutional claims debatable or wrong. See Buck

        v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Brown has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2